G-regg, J., dissenting, says: The answer in this case sets up a defense, that the defendant purchased the property; took possession under the purchase; that he had paid the purchase price, and he prayed that his possession be quieted, and that the plaintiff be compelled to make title. It attempts to set up an equitable right to the fee-in the lots. The complaint is in the usual form, under the Code, for the recovery of real property. It sets up the plaintiff's right, as such administrator, to the property and to the possession, and that the defendant is in possession, and withholds the same. We agree with the majority of the court, that the plaintiff, as administrator, had no power to sell his intestate’s real property without complying with the statute, and having an order from a competent court, and that a purchase from him, as such administrator, without such order, conveyed no valid, legal or equitable title. The complaint follows the forms in the Code. The answer admits the plaintiff’s title, but attempts to set up his own purchase, under which he went into possession, and prays to have title decreed him. This court says the facts he •states show no title in him. Then, it seems to us, the demurrer was well taken to the answer. But the court says he went into possession under the plaintiff’s permission, and, therefore, the plaintiff should have demanded that he surrender possession. He does not deny a demand; he does not deny the plaintiff’s right to recover, upon the ground that be bad let bim peaceably into possession; and, if we presume, that presumption must be against tbe pleader that that demand was made. TJnder tbe general terms and short forms of our Code, it was not necessary that such demand, in words, should have been averred in tbe complaint; but if so, the court erred in not letting tbe demurrer relate back to the complaint, and bolding it bad, upon tbe well understood ruling that a bad answer is sufficient for a bad complaint. But, we repeat, tbe Code prescribed tbe form of tbe complaint, and only requires that the plaintiff aver bis right of property and possession. The defense here, as we conceive, rested upon tbe facts which tbe defendant averred gave bim title; that title being insufficient, we bold the demurrer should have been sustained.